Order entered May 3, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00160-CV

                            IN THE INTEREST OF L.L., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JD-18-00890-W

                                              ORDER
       The reporter’s record was due March 26, 2019. When it was not timely filed, we notified

court reporter Martha Grant by postcard dated March 28 and directed her to file the reporter’s

record within ten days. No record was filed and we had no communication from Ms. Grant. On

April 26, 2019, we ordered Ms. Grant to file the reporter’s record within ten days. On April 30,

2019, we received a letter from Ms. Grant informing the Court that the court reporter was

Salonda Phillips.

       We ORDER court reporter Salonda Phillips to file, within TEN DAYS OF THE DATE

OF THIS ORDER, the reporter’s record in this appeal. We caution Ms. Phillips that the failure

to do so may result in the Court taking whatever remedies it has available to it to ensure this

priority appeal proceeds in a timely fashion, which may include ordering that Ms. Phillips not sit

as a court reporter until the complete reporter’s record is filed.
       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the following persons:


       Honorable Andrea Martin Lane
       Presiding Judge of the 304th Judicial District Court

       Honorable Alice Rodriguez
       Associate Judge,

       Ms. Martha Grant
       Official Court Reporter, 304th Judicial District Court

       Ms. Salonda Phillips
       Court reporter

       All parties




                                                    /s/       BILL WHITEHILL
                                                              JUSTICE